UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number: 333-141010 JUHL ENERGY, INC. (Name of small business issuer in its charter) Delaware 20-4947667 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1502 17th Street SE Pipestone, Minnesota (Address of principal executive offices) (Zip code) Issuer's telephone number: (507) 777- 4310 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock:23,604,180 shares outstanding as of May 11, 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Analysis About Market Risk 43 Item 4. Controls and Procedures 43 PART II - OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 46 Exhibits 2 PART I - FINANCIAL INFORMATION Item 1. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of Juhl Energy, Inc. (“Juhl Energy” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission” or “SEC”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the consolidated financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended December 31, 2012, previously filed with the Commission, which are included in the Annual Report on Form 10-K/A filed on April 4, 2013. 3 JUHL ENERGY, INC. CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 MARCH 31, DECEMBER 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash Short-term investments and accrued interest receivable Short-term investments - restricted Accounts receivable, net of allowance for doubtful accounts Work-in-progress Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Escrow cash reserves for contractual commitments Deferred offering and loan costs Intangible assets Goodwill Project development costs Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Payable to former owners of acquired company - Deferred revenue - license arrangement and other Current portion of notes payable Current deferred income taxes Derivative liabilities- interest rate swap Current portion of nonrecourse debt Total current liabilities LONG-TERM LIABILITIES Nonrecourse debt, net of current portion Notes payable, net of current portion Derivative liabilities- interest rate swap Deferred revenue - license arrangement and 1603 Grant, net of current portion Deferred revenue - power purchase contract Deferred income taxes Total long-term liabilities REDEEMABLE PREFERRED MEMBERSHIP INTERESTS CUMULATIVE PREFERRED STOCK OF SUBSIDIARY STOCKHOLDERS' EQUITY Controlling interest in equity: Preferred Stock, 20,000,000 shares authorized Series A convertible preferred stock - $.0001 par value, 4,820,000 issued and outstanding as of March 31, 2013and December 31, 2012 (liquidation preference of $5,883,000 at March 31, 2013 & December 31, 2012) Series B convertible preferred stock - $.0001 par value, 5,966,792 issued and outstanding at March 31, 2013 and December 31, 2012 Common Stock - $.0001 par value; 100,000,000 shares authorized, 23,371,105 and 23,155,146 issued and 23,181,501 and 22,965,542 outstanding March 31, 2013and December 31, 2012, respectively Additional paid-in capital Treasury stock, 189,604 shares held by the Company at March 31, 2013and December 31, 2012 ) ) Accumulated deficit ) ) Noncontrolling interest in equity Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 4 The following table presents information on assets and liabilities related to a VIE that is consolidated by the Company at March 31, 2013and December 31, 2012. The difference between total VIE assets and liabilities represents the Company's interests in those entities,which were eliminated in consolidation. MARCH 31, DECEMBER 31, (unaudited) Cash $ Restricted Cash Accounts receivable and other current assets Property and equipment, net All other assets Total assets $ $ Accounts payable and accrued expenses $ Derivative liabilities Deferred revenue- power purchase contract Nonrecourse debt Total liabilities $ $ The assets of the consolidated VIEs are used to settle the liabilities of those entities. Liabilities are nonrecourse to the general credit of the Company. 5 JUHL ENERGY INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE QUARTERS ENDED MARCH 31, 2 (unaudited) (unaudited) REVENUE $ 100.0 % $ 100.0 % COST OF REVENUES GROSS PROFIT OPERATING EXPENSES General and administrative expenses Payroll and employee benefits Wind farm administration expenses Total operating expenses OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Interest and dividend income Interest expense ) Gain (Loss) on fair value of interest rate swap Total other expense, net ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX BENEFIT (EXPENSE) - NET INCOME (LOSS) LESS NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUABLE TO JUHL ENERGY, INC. $ ) ) % $ ) ) % PREFERRED DIVIDENDS NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED NET INCOME (LOSS) PER SHARE - BASIC AND DILUTED $ ) $ ) The accompanying notes are an integral part of these consolidated statements. 6 JUHLENERGY INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE QUARTER ENDED MARCH 31, 2013 Common Stock Convertible Preferred Stock Series A Convertible Preferred Stock Series B Additional Paid-In Treasury Accumulated Total Stockholders' Equity- Non- Controlling Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Stock Deficit Juhl Energy Interest Equity BALANCE-December 31, 2012 $ ) $ ) $ $ $ Net income (loss) Stock-based compensation Series A preferred stock dividend paid in common stock 22 ) - - Series A Preferred dividends ) - - Dividends on subsidiary preferred stock paid in cash ) ) ) Dividends paid on preferred membership interests in wind farms ) ) ) BALANCE-March 31, 2013 (unaudited) $ ) $ ) $ $ $ The accompanying notes are an integral part of these consolidated statements. 7 JUHL ENERGY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE QUARTERS ENDED MARCH 31, 2 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Increase inequity investment - ) Stock-based compensation Gain on fair value of interest rate swap ) ) Change in operating assets and liabilities, net of effects from acquisitions: Accounts receivable Work-in-progress ) - Inventory ) ) Other current assets ) ) Interest receivable on short term investments - ) Accounts payable ) Promissory notes payable Accrued expenses Income taxes payable - ) Deferred income taxes - ) Deferred revenue Other ) - Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from short-term investments - Proceeds from cash grant - Payable to former owners of acquired company ) - Payments for project development costs ) - Payments for property and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Change in restricted cash ) ) Escrowed cash reserves for contractual commitments ) Cash dividends paid ) ) Proceeds from notes payable - Principal payments on bank notes payable ) ) Payments of accounts payable and promissory notes payable related to property and equipment - ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) ) CASH BEGINNING OF THE PERIOD CASH END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the year for: Interest $ $ NONCASH INVESTING AND FINANCING ACTIVITIES Series A preferred stock dividend $ $ Series A dividend payment in common stock $ ) $ ) Use of escrowed funds to reduce due to former owners of acquired company $ $ - The accompanying notes are an integral part of these consolidated statements. 8 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted as permitted by such rules and regulations.These unaudited condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended December 31, 2012 which was filed with the Securities and Exchange Commission as amended on April 4, 2013. In the opinion of management, the unaudited condensed consolidated interim financial statements reflect all adjustments considered necessary for fair presentation.The adjustments made to these statements consist only of normal recurring adjustments.The results reported in these condensed consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the year ended December 31, 2012. Effective January 2, 2013, Juhl Wind, Inc. changed its corporate name to Juhl Energy, Inc. Juhl Energy, Inc. (“Juhl Energy” or “the Company”) conducts business under seven subsidiaries, Juhl Energy Services, Inc. (“JES”), Juhl Energy Development, Inc. (“JEDI”), Juhl Renewable Assets, Inc. (“JRA”), Next Generation Power Systems, Inc. (“NextGen”), Juhl Renewable Energy Systems, Inc. (“JRES”), Power Engineers Collaborative, LLC (“PEC”), Juhl Tower Services, Inc. (“JTS”) and ownership and operational duties over the followingthree operating wind farmsWoodstock Hills LLC (“Woodstock Hills”), Winona County Wind (“Winona”) and Valley View Transmission, LLC (“Valley View”).All intercompany balances and transactions are eliminated in consolidation. Juhl Energy is an established leader in the renewable energy industry with a focus on community-based wind power development and ownership of clean energy assets throughout the United States and Canada. In addition, the company provides engineering consulting services to the power and building systems industries and a full range of operations, asset management, and maintenance services to wind farms. Generally accepted accounting principles require certain variable interest entities (“VIE”) to be consolidated by the primary beneficiary of the entity if the equity investors in the entity do not have sufficient powers, obligations, or rights or if the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties. All significant intercompany investments, balances, and transactions have been eliminated. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES The preparation of the consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses. The Company uses estimates and assumptions in accounting for the following significant matters, among others: revenue recognition; realizability of accounts receivable; determination of the primary beneficiary of a variable interest entity; the assumptions used in the impairment analysis of long-lived assets and goodwill; valuation of deferred tax assets, deferred power purchase contract revenue, stock-based compensation and warrants, asset retirement obligations, derivative instruments and other contingencies. It is at least reasonably possible that these estimates will change in the future. Actual amounts may differ from these estimates, and such differences may be material to the consolidated financial statements. The Company periodically reviews estimates and assumptions, and the effects of any such revisions are reflected in the period in which the revision is made. 9 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 REVENUE RECOGNITION Turbine Sales and Services Turbine sales occur from small scale wind turbines that are internally re-manufactured and sold by the Company, or through purchase and resale of larger scale wind turbines to wind farm project owners. Revenue from the sale of small scale wind turbines are recognized upon shipment to the customer as transfer of ownership, and risk of loss have been transferred to the customer.Deposits received from customers are included as deferred revenue until shipment occurs. Revenues from the sale of larger scale wind turbines are generally recognized in conjunction with the construction services percentage of completion accounting discussed below. Commencement of revenue recognition is only after turbine erection activities have begun. Turbine services include time-and-material arrangements related to existing installations of wind turbine equipment.Revenue is recognized upon completion of the maintenance services. Licensing Revenue Revenues earned from licensing agreements are amortized using the straight-line method over the term of the agreement. Engineering and consulting services Revenues are primarily generated from professional services provided to clients and are based on either hours of service performed or on a fixed-fee basis. Revenues are accrued through the reporting date for services performed but not yet billed to clients. These unbilled revenues are included in work-in-progress in the accompanying consolidated financial statements. Provisions for estimated losses on work in process are made in the period in which such losses are determined. Changes in project performance, project conditions, and estimated profitability may result in revisions to costs and revenues and are recognized in the period in which the revisions are determined. Our contracts come up for renewal periodically and at the time of renewal may be subject to renegotiation, which could impact the profitability on that contract. In addition, during the term of a contract, public agencies may request additional or revised services which may impact the economics of the transaction. Most of our contracts permit our clients, with prior notice, to terminate the contracts at any time without cause. Wind Farm Development Services The Company normally earns a development service fee from each of the wind farm projects that it develops in cooperation with wind farm investors. These development services arrangements are evaluated under authoritative guidance relating to “Revenue Arrangements with Multiple Deliverables,” which addresses certain aspects of accounting by a vendor for arrangements under which the vendor will perform multiple revenue generating activities. The development services fee revenue is recognized as follows: · Proceeds received upon the signing of a Development Services Agreement (generally 10% of the total expected development fee) are amortized over the expected period of the development process, which is generally three years. The amortization period is re-assessed by management as new timelines are established for the project in-service date, and the amortization period is adjusted. · The remaining proceeds are allocated to the following deliverables based on vendor specific objective evidence (“VSOE”) of each item: 1) achievement of a signed Power Purchase Agreement (“PPA”) with an electrical utility, and 2) final commissioning of the wind farm turbines.Management has determined that these deliverables have stand-alone value, and the Company has established fair value of the undelivered services that are considered probable and in the control of the Company. 10 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 Wind Farm Management and Maintenance Services Revenues earned from administrative, management and maintenance services agreements are recognized as the services are provided. The administrative and management services agreements call for quarterly payments in advance or arrears of services rendered based on the terms of the agreement. The administrative and management services payments in advance are carried as deferred revenue and recognized monthly as services are performed. Maintenance services are generally billed on a quarterly basis based on the terms of underlying agreement. Revenues from maintenance services work are recognized when services are performed. Wind Farm Construction Services The Company recognizes revenue on construction contracts on the percentage of completion method with costs and estimated profits included in contract revenue as work is performed. Construction contracts generally provide that customers accept completion of progress to date and compensate the Company for services rendered measured in terms of units installed, hours expended or some other measure of progress. The Company recognizes revenue on both signed contracts and change orders. Percentage of completion for construction contracts is measured principally by the percentage of costs incurred as part of the balance of plant contract (which excludes the wind turbines) and accrued to date for each contract to the estimated total cost for each contract at completion. The Company generally considers contracts to be substantially complete upon departure from the work site and acceptance by the customer. Contract costs include all direct material (excluding wind turbines), labor and insurance costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools, repairs and depreciation costs. Changes in job performance, job conditions, estimated contract costs and profitability and final contract settlements may result in revisions to costs and income and the effects of these revisions are recognized in the period in which the revisions are determined. Provisions for total estimated losses on uncompleted contracts are made in the period in which such losses are determined. The balances billed but not paid by customers pursuant to retainage provisions in construction contracts will be due upon completion of the contracts and acceptance by the customer. Based on the Company’s experience with similar contracts in recent years, the retention balance at each balance sheet date will be collected within the subsequent fiscal year. The asset “Costs and estimated earnings in excess of billings on uncompleted contracts” represents revenues recognized in excess of amounts billed which management estimates will be billed and collected within the next twelve months.The liability “Billings in excess of costs and estimated earnings on uncompleted contracts” represents billings in excess of revenues recognized. Costs and estimated earnings in excess of billings on uncompleted contracts are amounts considered recoverable from customers based on different measures of performance, including achievement of specific milestones, or at the completion of the contract. Electricity sales Electricity sales by wind energy facilities to its utility purchaser are recognized as electrical energy is produced.In accordance with generally accepted accounting principles, revenue levelization is required whenever there is a variable, de-escalating pricing arrangement such as the power purchase agreement (PPA) with Woodstock Hills.This requires that the revenue be levelized over the term of the agreement.The revenue recognized is the lesser of the amount billable under the contract, or the amount determined by the megawatt hours made available during the period multiplied by the average revenue per megawatt hour over the life of the PPA. The Woodstock Hills wind farm is credited with producing Renewable Energy Credits (REC’s). These have a market value, and as REC’s are sold on the open market, the Company will recognize the proceeds as a reduction in the carrying amount of the deferred power purchase contract revenue. GOODWILL AND OTHER INTANGIBLE ASSETS The Company accounts for goodwill and intangible assets in accordance with the accounting guidance which requires that goodwill and other intangibles with indefinite lives be tested for impairment annually or on an interim basis if events or circumstances indicate that the fair value of an asset has decreased below its carrying value. Goodwill includesthe excess of the purchase price over the fair value of net assets acquired in a business combination. The Codification requires that goodwill be tested for impairment at the reporting unit level. Application of the goodwill impairment test requires judgment, including the identification of reporting units, assigning assets and liabilities to reporting units, assigning goodwill to reporting units, and determining the fair value. Significant judgment is required to estimate the fair value of reporting units which includes estimating future cash flows, determining appropriate discount rates and other assumptions. Changes in these estimates and assumptions could materially affect the determination of fair value and/or goodwill impairment. 11 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 The Company reviews reporting units for possible goodwill impairment by comparing the fair values of each of the reporting units to the carrying value of their respective net assets. If the fair values exceed the carrying values of the net assets, no goodwill impairment is deemed to exist. If the fair values of the reporting units do not exceed the carrying values of the net assets, goodwill is tested for impairment and written down to its implied value if it is determined to be impaired. No impairment was recorded for the three months ended March 31, 2013 or 2012. FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of cash, accounts receivable, and accounts payable, and other working capital items approximate fair value at March 31, 2013 and December 31, 2012 due to the short maturity nature of these instruments. The carrying value of restricted cash and short-term investments approximate their fair value based on quoted market prices. The Company believes the carrying value of the interest rate swap approximates fair value based on widely accepted valuation techniques including discounted cash flow analysis which includes observable market-based inputs. The Company believes the carrying amount of the long-term debt unrelated to the interest rate swap approximates the fair value due to a significant portion of total indebtedness contains variable interest rates and these rates aremarket interest rates for these borrowings. 3. CONCENTRATIONS, RISKS AND UNCERTAINTIES The Company derived approximately 65% of its revenue for the three months ended March 31, 2013 from three customers primarily as a result of the electricity sales and consulting services, and 84% of its revenue for the three months ended March 31, 2012 was from sales to two customers primarily as a result of electricity sales and wind farm maintenance services. At March 31, 2013 and December 31, 2012, 57% and 48% of the Company's accounts receivable were due from three customers, respectively. The wind farm development and construction aspects of our business model are cyclical in nature and revenues therefrom are subject to business conditions relating to factors such as project timing, financing and legislated energy policy.As a result, the Company is working to stabilize its operations and provide numerous revenue and profit streams to offset or minimize the fluctuations in our wind farm development and construction operating activities. During 2012 and 2013, the Company incurred a loss from operations and experienced negative cash flows from operating activities. This is primarily attributable to the highly cyclical nature of the wind farm development and construction aspects of our business model, which is subject to risks and uncertainties surrounding project timing, financing and legislated energy policy. The Company has worked to stabilize its operations by diversifying its business model with recurring revenue and profit streams in order to offset or minimize the fluctuations in our wind farm development and construction operating activities. Based upon current operating levels and obligations, the Company plans to achieve profitability improvement in the Company’s engineering consulting and asset ownership business segments that were added or expanded since October 2011, and has launched efforts in 2013 to provide recurring revenue streams from tower maintenance contract services. In addition, the Company plans to augment its current working capital through a private sale of Series A preferred stock of its subsidiary, Juhl Renewable Assets, of approximately $1.4 million in order to replenish a portion of the approximate $2.4 million of cash funds that were previously invested into three wind farm projects from internal operations.We believe that funds generated from existing contractual agreements, the preferred stock sales or sales from common stock that may become available through the Lincoln Park equity line arrangement (see Note 15), together with existing cash resources, will be sufficient to finance our operations and planned capital expenditures and sustain operations for the next twelve months. 4. ACCOUNTS RECEIVABLE Accounts receivable consists of the following: March 31, December31, 2012* Accounts receivable $ $ Allowance for doubtful accounts ) ) Total $ $ *Derived from December 31, 2012 audited financial statements 12 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 5. INVENTORY Inventory consists of the following: March 31, December31, 2012 * Materials and supplies $ $ Total $ $ *Derived from December 31, 2012 audited financial statements 6. PROPERTY AND EQUIPMENT Property and equipment consists of the following: March 31, December31, 2012* Land and improvements $ $ Building and improvements Equipment, including vehicles Turbines and improvements Construction in process Subtotal 26,666,506 Less accumulated depreciation ) ) Total $ $ *Derived from December 31, 2012 audited financial statements Depreciation expense, including amounts for grant liability amortization, was approximately $315,000 and $301,000 for the three month periods ended March31, 2013 and 2012, respectively. 7. INTANGIBLE ASSETS A summary of intangible assets as of March 31, 2013 is as follows: Gross Carrying Amount Accumulated Amortization Net Weighted Average Amortization Period (years) Customer relationships $ $ ) $ 5 Noncompete agreements ) 5 Contract backlog ) Total $ $ ) $ Amortization expense, including amounts for deferred loan costs, for the three month periods ended March 31, 2013 and 2012 was approximately $88,000 and $900, respectively. 13 JUHL ENERGY INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 8. INCOME TAXES The Company files a consolidated tax return inclusive of each of its wholly-owned subsidiaries, JES, JEDI, JRA, JRES, JTS, PEC and NextGen. The Company has recorded deferred tax assets and liabilities arising from the anticipated timing differences recorded in the consolidated financial statements and income tax returns for various accrued expenses, accounting methods used in computing depreciation and revenue recognition, and benefits from net operating loss carryforwards. The income tax provision (benefit) for the three months ended March 31, 2013 and 2012 consists of the following components: Current $
